Curia, per O’Neall, J.
In general “ a corporation cannot sustain an action against an original subscriber, when, at the time of the promise, the corporation had not an existence, without shewing at least some clear indict *370tion of concurrence in the party to be affected by it with the corporate acts and proceedingsAng. & A. on Corp. (2 ed.) 414. As it is said, at page 412 of the same book, this concurrence may be shewn by attending and voting at the corporate meetings. Here the concurrence'of the defendants’ testator is shewn by acts a great deal less equivocal. He seconded the original resolution for assessment ; bought one of the pews; and after the Act of incorporation, paid the assessments as long as he lived. This was a plain recognition, on his part, as one of the cor-porators, of the resolution adopted before the incorporation, and made it, as against him, a valid by-law of the corporation.
Whether the assessments can be enforced after his death, it is not now necessary to decide. That question must first receive the adjudication of the circuit court. The motion to set aside the non-suit is granted.
Richardson, Butler, Wardlaw and Frost, JJ. concurred.